Exhibit 10.1
 
 
 
SECTION 409A COMPLIANCE AMENDMENT
 
TO
 
EMPLOYMENT AGREEMENT
 
WHEREAS, Legacy Reserves Services, Inc. (the “Employer”), Cary D. Brown (the
“Employee”) and Legacy Reserves GP, LLC (the “Company”) entered into that
certain Employment Agreement (the “Agreement”); and
 
WHEREAS, the parties desire to amend the Agreement to comply with Code Section
409A and regulations issued thereunder;
 
NOW, THEREFORE, the Agreement is hereby amended by this Section 409A Compliance
Amendment thereto, effective as of the original effective date of the Agreement,
as follows:
 
1.          Section 6.1 of the Agreement shall be amended and restated to
provide as follows:
 
“6.1           Death.  If the Employee’s employment under this Agreement is
terminated by reason of his death, the Employer will pay to the person or
persons designated by the Employee for that purpose in a notice filed with the
Employer, or, if no such person will have been so designated, to his estate,
within thirty (30) days following the Termination Date, the amount of (a) the
Employee’s accrued but unpaid Base Salary through the Termination Date paid in a
lump sum, (b) any accrued but unpaid Bonus paid in a lump sum, (c) a pro rata
portion of any Bonus for the fiscal year in which the Termination Date occurs,
paid in a lump sum, determined by multiplying the Employee’s target Bonus for
such period by a fraction, the numerator of which is the number of days from the
first day of the fiscal year of the Company in which such termination occurs
through and including the Termination Date and the denominator of which is 365
(“Pro Rata Bonus”), and (d) any other amounts that may be reimbursable by the
Employer to the Employee as expressly provided under this Agreement paid in a
lump sum, and the Employer thereafter will have no further obligation to the
Employee under this Agreement, other than for payment of any amounts accrued and
vested under any employee benefit plans or programs of the Related Parties and
any payments or benefits required to be made or provided under applicable
law.  Without limiting the generality of the foregoing, any rights the
Employee’s beneficiary(ies) may have to the proceeds of any life insurance
arrangement set forth in Section 4.3 will be in lieu of any special entitlement
to severance pay or benefits upon the Employee’s death.”
 
2.          Section 6.2 of the Agreement shall be amended and restated to
provide as follows:
 
          “6.2             Disability.  In the event of the Employee’s
termination by reason of Disability pursuant to Section 5.5, the Employee will
continue to receive his Base Salary and participate in applicable employee
benefit plans or programs of the Related Parties (on an equivalent basis to
Section 6.4(a)(iv) below) through the Termination Date, subject to offset
dollar-for-dollar by the amount of any disability income payments provided to
the Employee under any disability policy or program funded by any of the Related
Parties, and will receive within thirty (30) days following the Termination Date
(a) the Employee’s accrued but unpaid Base Salary through the Termination Date
paid in a lump sum, (b) any accrued but unpaid Bonus paid in a lump sum, (c) the
Employee’s Pro-Rata Bonus paid in a lump sum, and (d) any other amounts that may
be reimbursable by the Employer to the Employee as expressly provided under this
Agreement paid in a lump sum, and the Employer thereafter will have no further
obligation to the Employee under this Agreement, other than for payment of any
amounts accrued and vested under any employee benefit plans or programs of the
Related Parties and any payments or benefits required to be made or provided
under applicable law.”
 

--------------------------------------------------------------------------------


 
3.          Section 6.3 of the Agreement shall be amended and restated to
provide as follows:
 
“6.3             By the Employer for Cause or the Employee Without Good
Reason.  If the Employee’s employment is terminated by the Employer for Cause,
or if the Employee terminates his employment other than for Good Reason, the
Employee will receive within thirty (30) days following the Termination Date
(a) the Employee’s accrued but unpaid Base Salary through the Termination Date
paid in a lump sum, (b) any accrued but unpaid Bonus paid in a lump sum, and
(c) any other amounts that may be reimbursable by the Employer to the Employee
as expressly provided under this Agreement paid in a lump sum, and the Employer
thereafter will have no further obligation to the Employee under this Agreement,
other than for payment of any amounts accrued and vested under any employee
benefit plans or programs of the Related Parties and any payments or benefits
required to be made or provided under applicable law.”
 
4.          Section 6.4(a)(i) of the Agreement shall be amended and restated to
provide as follows:
 
“(i)             an amount equal to (a) the Employee’s accrued but unpaid Base
Salary through the Termination Date paid in a lump sum within thirty (30) days
following the Termination Date, (b) any accrued but unpaid Bonus paid in a lump
sum within thirty (30) days following the Termination Date, and (c) any other
amounts that may be reimbursable by the Employer to the Employee as expressly
provided under this Agreement paid in a lump sum within thirty (30) days
following the Termination Date;”
 
5.          Section 6.4(a)(iii) of the Agreement shall be amended and restated
to provide as follows:
 
“(iii)             a cash amount equal to the Employee’s Pro-Rata Bonus for the
fiscal year in which the Termination Date occurs, paid in a lump sum within
thirty (30) days following the Termination Date; and”
 

--------------------------------------------------------------------------------


 
6.          Section 6.7(a) of the Agreement shall be amended and restated to
provide as follows:
 
“(a)             subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), (such excise tax
referred to in this Agreement as the “Excise Tax”), then the Employee shall be
entitled to receive an additional payment or payments (collectively, a “Gross-Up
Payment”).  The Gross-Up Payment will be in an amount such that, after payment
by the Employee of all taxes, including any income tax or Excise Tax imposed on
the Gross-Up Payment, the Employee retains an amount equal to the Payment before
any Excise Tax is imposed.  Any Gross-Up Payment shall be due and payable to the
Employee within thirty (30) days after remittance by the Employee of the Excise
Tax to the Internal Revenue Service and the submission to the Company of
appropriate documentation of such remittance as may be required by the
Company.  To the extent Employee incurs any interest or penalties with respect
to such Excise Tax (other than interest and penalties due to Employee’s failure
to timely make any applicable election, file a tax return or pay taxes shown on
his return) (the “Expenses”), then the Company shall reimburse Employee for such
Expenses within thirty (30) days after Employee incurs such Expenses.  This
reimbursement obligation shall remain in effect during the applicable statute of
limitations applicable to any such Expenses, and the amount of Expenses eligible
for reimbursement during any taxable year of Employee will not affect the amount
of Expenses eligible for reimbursement in any other taxable year of
Employee.  This right to reimbursement is not subject to liquidation or exchange
for another benefit.  To the extent the reimbursement by the Company of any
Expenses is taxable to Employee, such taxable amount shall be subject to a
Gross-Up Payment by the Company as provided herein.”
 
7.          Section 7.8(b) of the Agreement shall be amended and restated to
provide as follows:
 
“(b)             Right of Set-Off.  The Employee consents to a deduction from
any amounts the Employer owes the Employee from time to time, to the extent
permitted by Section 409A of the Code and the regulations thereunder or
otherwise, (including amounts owed as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to the Employee by
the Employer), to the extent of the amounts the Employee owes the Employer under
Section 7.8(a) above.  Whether or not the Employer elects to make any set-off in
whole or in part, if the Employer does not recover by means of set-off the full
amount the Employee owes, calculated as set forth above, the Employee agrees to
pay immediately the unpaid balance to the Employer.  In the discretion of the
Board, reasonable interest may be assessed on the amounts owed, calculated from
the later of (i) the date the Employee engages in the prohibited activity and
(ii) the applicable date of exercise, payment or delivery.”
 

--------------------------------------------------------------------------------




 
8.          A new Section 6.8 shall be added to the Agreement to provide as
follows:
 
“6.8             Section 409A Limits on Payments to Specified
Employees.  Notwithstanding any other provision of the Agreement to the
contrary, if Employee is a “specified employee,” as defined in Section 409A of
the Code, except to the extent permitted under Section 409A of the Code, no
benefit or payment that is subject to Section 409A of the Code (after taking
into account all applicable exceptions to Section 409A of the Code, including
but not limited to the exceptions for short-term deferrals and for “separation
pay only upon an involuntary separation from service”) shall be made under this
Agreement on account of Employee’s “separation from service,” as defined in
Section 409A of the Code, until the later of the date prescribed for payment in
this Agreement and the 1st day of the 7th calendar month that begins after the
date of Employee’s separation from service (or, if earlier, the date of death of
Employee).  Any such benefit or payment payable pursuant to this Agreement
within the period described in the immediately preceding sentence will accrue
and will be payable in a lump sum cash payment, with interest at the prime rate
as published in the Wall Street Journal, on the payment date set forth in the
immediately preceding sentence.”
 
9.          Except as modified herein, the Agreement is specifically ratified
and affirmed.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Employer, the Company and the Employee have executed
this Section 409A Compliance Amendment to the Agreement as of this 31st day of
December, 2008, to be effective as herein provided.
 

  LEGACY RESERVES SERVICES, INC.          
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President and Chief Financial
Officer           

  LEGACY RESERVES GP, LLC          
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President and Chief Financial
Officer          

  EMPLOYEE          
 
By:
/s/ Cary D. Brown        Cary D. Brown                   